DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/420,870 filed 7/6/21.  
Claim(s) 1, 3-4, 8-10, 14, 16-17, 21-23 and 28-35 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 201910049730.3, filed 1/19/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 201910049730.3 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-4, 8-10, 14, 16-17, 21-23 and 28-35 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites registering the information for a first server to invoke the second server after a subscription message.
The limitation of registering the information for a first server to invoke the second server after a subscription message, as drafted, is a process that, under its broadest reasonable interpretation, registering of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically
being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually registering the server.  Similarly, the limitation of registering the information to invoke the second server, as drafted, is a process that, under its broadest reasonable interpretation, registering of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user thinking that registering the information for a first server to invoke the second server after a subscription message. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the registering and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor registering the information for a first server to invoke the second server after a subscription message) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the registering and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim(s) 1, 3-4, 8-10 is/are rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.
	The "system” claim(s) 1 is/are not to a process, machine, manufacture or composition of matter.  The claimed element’s “first server”, and “second server” are non-structure limitations, since the Specification is silent regarding the meaning of these terms.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their original usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), a machine must comprise (at least one) structure element/limitation that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP §2106 II.(A)).  Therefore, the claimed subject matter as a whole fails to fall within the definition of a machine/manufacturer patentable eligible category subject matter.
As such, the claim(s) 1 is/are not limited to statutory subject matter and is therefore nonstatutory.  See MPEP 2106 section V.DETERMINE WHETHER THE CLAIMED INVENTION COMPLIES WITH 35 U.S.C. §101 under subsection 1.  Nonstatutory subject matter.
Other dependent claims 3-4, 8-10, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Claim Objections
Claim(s) 1, 14 & 28 recite(s) the limitation "information" and “configuration information”.  There is/are insufficient antecedent basis for this limitation(s) in the claim(s).  Appropriate correction is required.

Claim(s) 1, 3-4, 8-10, 14, 16-17, 21-23 and 28-35 is/are unclear to the examiner; what does it mean by stating “sending a first subscription message to a second server registration center based on configuration information, wherein the first subscription message is configured to subscribe to information about a second server, and wherein the second server registration center and the second server are in a second server cluster”?  The Examiner is not entirely sure why “sending the first subscription message” have to based on configuration information?  What information being claimed here?  How is this information related to the configuration information?  The Examiner is not sure what is the “claimed invention”?  just to register the second server once received the subscription message?  Please clarify

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8-10, 14, 16-17, 21-23 and 28-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bajic, U.S. Pub/Patent No. 2007/0002833 A1.
As to claim 1, Bajic teaches a server invocation method implemented by a proxy server in a first server cluster, comprising: 
sending a first subscription message to a second server registration center based on configuration information, wherein the first subscription message is configured to subscribe to information about a second server, and wherein the second server registration center and the second server are in a second server cluster (Bajic, page 2, paragraph 15; page 4, paragraph 50-51; page 6, paragraph 63; i.e., [0015] triggered by a wireless registration request; [0050] In one embodiment, the registration server comprises an IP address assignment module hosted at the registration server. For instance, in one implementation, the pool takes the form of a table. The IP address assignment module generates a table comprising a plurality of entries, where each entry of the table comprises: a wireless switch IP address and a sub-pool of IP addresses corresponding to the wireless switch IP address. The IP address assignment module can assign IP addresses, from the pool of IP addresses, to each of the wireless clients of the wireless network. The registration server may optionally include an IP address management module configured to manage the pool of IP addresses. For example, in one embodiment, the IP address assignment module can assign an IP address to a given wireless client; [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to
create or open a first IP socket (tunnel) to the registration server 130); 
receiving a response message from the second server registration center, wherein the response message carries the information (Bajic, page 5, paragraph 52; i.e., [0052] the IP address assignment module can determine an IP address of the second wireless switch and assign a particular IP address to the wireless client from the second sub-pool of IP addresses); and 
registering the information with a first server registration center for a first server in the first server cluster to invoke the second server (Bajic, page 5, paragraph 53; page 6, paragraph 61-63; i.e., [0053] The IP address assignment module generates a registration response packet in response to the DHCP
request. Each registration response packet comprises an IP tunnel header and registration information about the wireless client assigned by the registration server; [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to
create or open a first IP socket (tunnel) to the registration server 130).
As to claim 3, Bajic teaches the server invocation method as recited in claim 1, wherein 
receiving a trigger message from the first server registration center, wherein the trigger message carries the configuration information (Bajic, page 5, paragraph 52; i.e., [0052] the IP address assignment module can determine an IP address of the second wireless switch and assign a particular IP address to the wireless client from the second sub-pool of IP addresses); and 
obtaining, based on the trigger message, the information (Bajic, page 2, paragraph 12; i.e., [0012] a client to obtain a new IP address).
As to claim 4, Bajic teaches the server invocation method as recited in claim 1, wherein 
receiving a at least one piece of first indication information from the first server, wherein the first indication information indicates for the proxy server to obtain the information (Bajic, page 4, paragraph 51; i.e., [0051] A DHCP proxy module is provided in the second wireless switch can use the DHCP request to determine the MAC address of the wireless client, and determine if the second wireless switch already has a record for the wireless client based on the MAC address); and 
determining, based on the piece of first indication information, configuration information (Bajic, page 6, paragraph 63; i.e., [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to create or open a first IP socket (tunnel) to the registration server 130).
As to claim 8, Bajic teaches the server invocation method as recited in claim 1, wherein the information is configured to be used by the first server to invoke the second server according to a preset routing rule (Bajic, page 5, paragraph 58; i.e., [0058] The destination address generally requires a look-up in a routing table by a device known as a router).
As to claim 9, Bajic teaches the server invocation method as recited in claim 8, wherein the preset routing rule comprises: 
a level-1 routing rule configured to route server invocation information of the first server to the second server cluster (Bajic, page 3, paragraph 20; i.e., [0020] enable routing of IP data to/from the client's current foreign subnet to their original IP address); and 
a level-2 routing rule configured to route the server invocation information after the server invocation information of the first server is routed to the second server cluster (Bajic, page 3, paragraph 20; i.e., [0020] enable routing of IP data to/from the client's current foreign subnet to their original IP address).
As to claim 10, Bajic teaches the server invocation method as recited in claim 1, wherein the configuration information comprises an identifier of the second server cluster, an address of the second server registration center, a first name of an application to which the second server belongs, and a second name of the second server (Bajic, page 2, paragraph 15; page 4, paragraph 50-51; page 6, paragraph 63; i.e., [0015] triggered by a wireless registration request; [0050] In one embodiment, the registration server comprises an IP address assignment module hosted at the registration server. For instance, in one implementation, the pool takes the form of a table. The IP address assignment module generates a table comprising a plurality of entries, where each entry of the table comprises: a wireless switch IP address and a sub-pool of IP addresses corresponding to the wireless switch IP address. The IP address assignment module can assign IP addresses, from the pool of IP addresses, to each of the wireless clients of the wireless network. The registration server may optionally include an IP address management module configured to manage the pool of IP addresses. For example, in one embodiment, the IP address assignment module can assign an IP address to a given wireless client; [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to
create or open a first IP socket (tunnel) to the registration server 130).

Claim(s) 14-17, 21-23 & 28-30, 31-33 is/are directed to a server and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1-4, 8-10.  Therefore, claim(s) 14-17, 21-23 & 28-30, 31-33 is/are also rejected for similar reasons set forth in claim(s) 1-4, 8-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic, U.S. Pub/Patent No. 2007/0002833 A1 in view of Greene, U.S. Patent/Pub. No. 2019/0278938 A1.
As to claim 34, Bajic teaches the computer program product as recited in claim 28.  But Bajic failed to teach the claim limitation wherein the configuration information comprises a service cluster uniform resource locator.
However, Greene teaches the limitation wherein the configuration information comprises a service cluster uniform resource locator (Greene, page 3, paragraph 35-37; i.e., [0035] cluster URL).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bajic to substitute cluster management service from Greene for sub-pool from Bajic to protect data going into and coming out from the cloud cluster (Greene, page 1, paragraph 3).


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic, U.S. Pub/Patent No. 2007/0002833 A1 in view of Hoffner, U.S. Patent/Pub. No. 2018/0167476 A1.
As to claim 35, Bajic teaches the computer program product as recited in claim 28.  But Bajic failed to teach the claim limitation wherein the first server cluster and the second server cluster are in different international regions.
However, Hoffner teaches the limitation wherein the first server cluster and the second server cluster are in different international regions (Hoffner, page 18, paragraph 218; i.e., [0218] The computing cloud 1890 can be centrally located (e.g., provided by a data center of a business or organization) or distributed (e.g., provided by various computing resources located at different locations, such as different data centers and/or located in different cities or countries)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bajic to substitute dedicated software application from Hoffner for assignment module from Bajic to a need for improved messaging technologies in publish-subscribe environments (Hoffner, page 1, paragraph 2).

Listing of Relevant Arts
Zhu, U.S. Patent/Pub. No. US 20150304506 A1 discloses triggering subscription management process for a new country.
Eriksson, U.S. Patent/Pub. No. US 20100166003 A1 discloses default path is established; initiate the registration.
Horikoshi, U.S. Patent/Pub. No. US 20080175231 A1 discloses channel is established and differ among countries.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449